Citation Nr: 0013107	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of hallux valgus of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of hallux valgus of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
systemic lupus erythematosus of the upper lip and auricle.

4.  Entitlement to an effective date earlier than October 28, 
1991, for the grant of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from November 1980 to October 
1983.

This appeal arises from a March 1992, July 1995, October 
1995, rating decisions of the Oakland, California, Department 
of Veterans Affairs (VA) regional office (RO).  

In VA Form 9s, received in October 1995 and April 1996, the 
veteran indicated that he desired a hearing before a member 
of the Board at the RO.  In a statement received in November 
1999, the veteran indicated that he desired a Board 
teleconference hearing.  In a statement dated in May 2000, 
the veteran's representative pointed out that the veteran had 
requested a teleconference hearing and requested that the 
veteran be afforded such a hearing.  To date the veteran has 
not been afforded an opportunity for a teleconference 
hearing.

Accordingly, this case is remanded for the following:

The RO should afford the veteran an 
opportunity for a teleconference hearing 
before a member of the Board in 
accordance with all applicable laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




